         Case 1:00-cr-00761-JSR Document 371 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA,                               00 Cr. 761 (JSR)

                -against-
                                                          NOTICE OF MOTION FOR
  DIEGO RODRIGUEZ,                                        COMPASSIONATE RELEASE
                                                          PURSUANT TO
                            Defendant.                    18 U.S.C. § 3582(c)(1)(A)



       PLEASE TAKE NOTE THAT Diego Rodriguez hereby moves the Court for an order

granting him compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i). Pursuant to the

schedule previously set forth by the Court, the Government’s opposition brief is due August 14,

2020, at 5:00 p.m., Mr. Rodriguez’s reply brief is due August 28, 2020, at 5:00 p.m., and oral

argument will be held on September 2, 2020 at 4:00 p.m.


Dated: New York, New York
       July 31, 2020


                                           THE LAW OFFICES OF
                                           NATHANIEL Z. MARMUR, PLLC

                                     By:   /s/ Nathaniel Z. Marmur
                                           Nathaniel Z. Marmur
                                           500 Fifth Avenue, 40th Floor
                                           New York, NY 10110
                                           (212) 257-4894
                                           nmarmur@marmurlaw.com

                                           Attorney for Diego Rodriguez



TO:      AUSA Daniel Wolf (by ECF)




Error! Unknown document property name.Error! Unknown document property name.
